Case 1:20-cv-01709-FB-VMS Document 5 Filed 06/29/20 Page 1 of 3 PageID #: 29




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

   GRADY COOKSEY,                                  Case No: 1:20-cv-01709-FB-VMS

         Plaintiff,                                NOTICE OF VOLUNTARY DISMISSAL
                                                   PURSUANT TO FED. R. CIV. P.
         v.                                        41(a)(1)(A)(i)

   CENTERSTATE BANK CORPORATION,
   ERNEST S. PINNER, CHARLES W.
   MCPHERSON, JAMES H. BINGHAM,
   MICHAEL J. BROWN SR., CHARLES
   DENNIS CARLTON, MICHAEL F.
   CIFERRI, JOHN C. CORBETT, JODY
   JEAN DREYER, GRIFFIN A. GREENE,
   JOHN H. HOLCOMB III, RICHARD
   MURRAY IV, GEORGE TIERSO
   NUNEZ, THOMAS E. OAKLEY, G.
   RUFFNER PAGE JR., WILLIAM KNOX
   POU JR., DANIEL R. RICHEY, DAVID
   G. SALYERS, JOSHUA A. SNIVELY SR.,
   and MARK W. THOMPSON,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Grady Cooksey (“Plaintiff”), as trustee for the Grady M. Cooksey Jr.

Family Trust, hereby voluntarily dismisses the above-captioned action without prejudice.

Defendants have not served an answer or a motion for summary judgment.




                                              1
Case 1:20-cv-01709-FB-VMS Document 5 Filed 06/29/20 Page 2 of 3 PageID #: 30




Dated: June 29, 2020                     Respectfully submitted,

                                         HALPER SADEH LLP

                                         By: /s/ Daniel Sadeh
                                         Daniel Sadeh, Esq.
                                         375 Park Avenue, Suite 2607
                                         New York, NY 10152
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                     2
Case 1:20-cv-01709-FB-VMS Document 5 Filed 06/29/20 Page 3 of 3 PageID #: 31




                                 CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on June 29, 2020, a true and correct copy of the annexed
NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
was served in accordance with the Federal Rules of Civil Procedure with the Clerk of the Court
using the CM/ECF system, which will send a notification of such filing to all parties with an email
address of record who have appeared and consented to electronic service in this action.


Dated: June 29, 2020                                  /s/ Daniel Sadeh
                                                      Daniel Sadeh




                                                 3
